          Case 8:21-cv-00555-SDM-CPT Document 37 Filed 08/26/21 Page 1 of 1 PageID 293




                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                               TAMPA DIVISION

                                                     CLERK'S MINUTES



CASE NO.:             8:21-cv-555-SDM-CPT                        DATE:                 August 26, 2021

HONORABLE CHRISTOPHER P. TUITE

TAYLOR, et al                                                    PLAINTIFF=S COUNSEL
                       Plaintiffs,                               Robert E. Johnson, Esq.
v.                                                               Caroline Grace Brothers, Esq.

CHRIS NOCCO
                                                                 DEFENDANT=S COUNSEL
in his official capacity as Pasco County Sheriff
                                                                 Thomas W. Poulton, Esq.
                       Defendant.                                Lindsey Moore, Esq.

COURT REPORTER: DIGITAL                                          DEPUTY CLERK:         Kathy Rodriguez
TIME: 2:34 PM to 3:33 PM               TOTAL: 59 minutes         COURTROOM:            12B

PROCEEDINGS: STATUS CONFERENCE

All parties present and identified for the record.

Plaintiff summarizes their understanding of the case’s status.

Defense responds and then summarizes their understanding of the case’s status.

Court to schedule a follow-up conference for the first week of October.

Hearing adjourned.
